I concur with the majority's decision finding defendants entitled to reimbursement from plaintiff for mediation fees incurred in this matter. However, I respectfully disagree with the majority's decision finding defendants solely responsible for the $350.00 fee resulting from the cancellation of the July 12, 2002 mediation.
The parties to this matter had scheduled a voluntary mediation for July 12, 2002. Right before this mediation, it was discovered that plaintiff's spinal cord stimulator was leaking and plaintiff may have had a possible infection, which would require further surgery. Plaintiff was scheduled for a surgical evaluation on July 18, 2002. Based upon this information, the only rational way to proceed was to cancel the mediation until the state of plaintiff's condition could be determined. The cancellation of the mediation was not only proper but it was to the benefit of plaintiff as any mediation under such circumstances would be inappropriate. It was not through the fault of either party that the July 12, 2002 mediation had to be cancelled and therefore, both parties should bear the cost of the cancellation.
For these reasons, I believe plaintiff should be responsible for half the $350.00 fee charged by Scott Taylor for the cancellation of the July 12, 2002 mediation. *Page 7 
S/______________________ DIANNE C. SELLERS COMMISSIONER *Page 1